Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-39 are presented for examination.

Claim Objections
Claim 21 is objected to because of the following information: “the inactive interval” should have been “the inactive intervals” in line 6.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  symbol “1” should have been “21” in line 1.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  symbol “1” should have been “21” in line 1.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  symbol “1” should have been “21” in line 1.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  symbol “1” should have been “21” in line 1.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  symbol “40” should have been “39” in line 1.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  symbol “39” should have been “38” in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invertor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description provided by applicant but he was unable to find a support.

Claim 21 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invertor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description provided by applicant but he was unable to find a support.

Claim 26 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invertor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description provided by applicant but he was unable to find a support.

Claim 26 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 


Claim 33 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invertor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description provided by applicant but he was unable to find a support.

Claim 33 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invertor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description provided by applicant but he was unable to find a support.


Claim 36 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Claim 36 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invertor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the detailed description provided by applicant but he was unable to find a support.


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 21 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the 

Claim 21 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the examiner submits that it would require undue experimentation to make/use the required limitation.


Claim 26 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the examiner submits that it would require undue experimentation to make/use the required limitation.

Claim 33 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the 

Claim 33 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the examiner submits that it would require undue experimentation to make/use the required limitation.

Claim 36 recites limitation of “active intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the examiner submits that it would require undue experimentation to make/use the required limitation.

Claim 36 recites limitation of “inactive intervals or subintervals” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the detailed description provided by applicant but he was unable to find a support. Thus, the examiner submits that it would require undue experimentation to make/use the required limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 and 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-15 of U.S. Patent No. 10630502. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims the similar invention of estimating energy consumption of an appliance but more broadly. For example, a comparison of independent claim 21 of the current application with independent claim 1 of the patent has provided below.

Current application 16/820564
Patent 10630502
Claim 21. A method of performing appliance itemization based on consumption data for a whole house, comprising:

receiving at a processor the consumption data; 



determining, based at least in part on the inactive inveral, at least one period of vacation.


receiving at a processor the consumption data;



upon detection of an active signal:
     detecting by the processor, based at least in part on the active signal, active water heating, and if active water heating is detected, estimating active water heating consumption;

     detecting by the processor, based at least in part on the active signal, lighting, and if lighting is detected, estimating lighting consumption;

upon detection of an inactive signal:
     detecting by the processor, based at least in part on the inactive signal, passive water heating, and if detected, estimating passive water heating consumption;

     detecting by the processor, based at least in part on the inactive signal, refrigeration, and 

     detected by the processor, based at least in part on the inactive signal, vacation mode.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US Pub. 2014/02072981; hereinafter Gupta).

As per claim 21, Gupta discloses a method of performing appliance itemization based on consumption data for a whole house, comprising:

receiving at a processor the consumption data [para 0002, 0007, 0009, 0034, 0080-0082; receiving at a processor energy usage data of a specific house];

	classifying by the processor the consumption data into one or more of active intervals or subintervals, and inactive intervals or subintervals [para 0002, 0007, 0009, 0034, 0080-0082; performing by the processor energy disaggregation on the energy usage data; energy data analysis (active, passive, not at home, or on/off cycle)]; and

	determining, based at least in part on the inactive interval, at least one period of vacation [para 0002, 0007, 0009, 0034, 0080-0082; if the passive or not active time continues longer than few days, a determination of vacation status may be made].


As per claim 22, Gupta discloses wherein the consumption data is received from a utility [para 0003, 0008; claim 3; energy usage data of a specific house, received from a utility, smart meter].

As per claim 23, Gupta discloses wherein the consumption data is received from an advanced metering infrastructure (AMI) device [para 0003, 0008; claim 3; smart meter].

As per claim 24, Gupta discloses wherein the consumption data is of a low resolution comprising data received at fifteen (15) minute, thirty (30) minute, or sixty (60) minute intervals [para 0028; hourly intervals (i.e., sixty minutes)].


Claim 33, 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drew et al (US Pub. 2014/0163746; hereinafter Drew).

As per claim 33, Drew discloses a method of performing appliance itemization based on consumption data for a whole house, comprising:

receiving at a processor the consumption data [para 0026-0027; a processor configured to receive energy consumption information from a utility meter];

classifying by the processor the consumption data into one or more of active intervals or subintervals, and inactive intervals or subintervals [para 0026-0027, 0070, 0074; activated, deactivated]; and

upon detection of an active signal detecting by the processor, based at least in part on the active signal, lighting, and if lighting is detected, estimating lighting consumption [para 0026-0027, 0070, 0074; lamp; estimating energy consumption associated with an appliance (i.e., lamp)].

As per claim 35, Drew discloses wherein the processor estimates lighting consumption at each data point along with lighting capacity parameters, timings of lighting, and seasonality [para 0058, 0074].


As per claim 36, Drew discloses a method of performing appliance itemization based on consumption data for a whole house, comprising:

receiving at a processor the consumption data [para 0026-0027; a processor configured to receive energy consumption information from a utility meter];

classifying by the processor the consumption data into one or more of active intervals or subintervals, and inactive intervals or subintervals [para 0026-0027, 0070, 0074; activated, deactivated]; and

detecting by the processor, based at least in part on the inactive signal, refrigeration, and if refrigeration is detected, estimating refrigeration consumption [para 0026-0027, 0070, 0074; refrigerator; estimating energy consumption associated with an appliance (i.e., refrigerator)].


As per claim 37, Drew discloses wherein the processor detects refrigeration by analyzing data during low activity periods in which regular pulses of a refrigeration compressor motor are detectable [para 0026, 0034; activation of a compressor].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Pub. 2014/02072981; herein Gupta) in view of Gupta et al (US Pub. 2013/01106211; hereinafter Gupta621).

As per claim 25, Gupta discloses the invention substantially. Gupta does not specifically disclose using a sliding window function. However, Gupta621 (in the same field of endeavor) clearly discloses utilizing a sliding window function [para 0049-0050].
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Pub. 2014/02072981; herein Gupta) in view of Drew et al (US Pub. 2014/0163746; hereinafter Drew).

As per claim 26, Gupta discloses a method of performing appliance itemization based on consumption data for a whole house, comprising:

receiving at a processor the consumption data [para 0002, 0007, 0009, 0034, 0080-0082; receiving at a processor energy usage data of a specific house];

classifying by the processor the consumption data into one or more of active intervals or subintervals, and inactive intervals or subintervals [para 0002, 0007, 0009, 0034, 0080-0082; performing by the processor energy disaggregation on the energy usage data; energy data analysis (active, passive, not at home, or on/off cycle)];

upon detection of an inactive signal:
detecting by the processor, based at least in part on the inactive signal, passive water heating, and if detected, estimating passive water heating consumption [para 0081; a water heater in a passive mode];

upon detection of an active signal:
detecting by the processor, based at least in part of the active signal, active water heating, and if active water heating is detected, estimating active water heating consumption [para 0081; if not in passive mode, it is in active mode]; and
detecting by the processor, based in at least part on the inactive signal, water heating in vacation mode [para 0002, 0007, 0009, 0034, 0080-0082; if the passive or not active time continues longer than few days, a determination of vacation status may be made].

Though Gupta does not specifically disclose regarding estimating consumption, he knows about it [para 0034; estimating a portion of energy from the whole house waveform that is attributed to a specific appliance category].  However, Drew (in the same field of endeavor) clearly discloses estimating the energy consumption associated with an appliance [para 0027, 0070, 0074].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they both are directed to receiving energy consumption information of an appliance via a smart meter such as an Advanced Metering Infrastructure (AMI) and analysis.


As per claim 27, Gupta discloses wherein the processor detects passive water heating by frequency estimation, and temperature correlation [para 0027, 0033-0034, 0041-0042, 0081].

As per claim 28, Gupta discloses wherein the processor detects passive water heating by amplitude estimation, the amplitude estimation detecting passive pulses comprising pairs of substantially matching transitions [para 0081; hot water in passive mode].

As per claims 29-30, Though Gupta does not specifically disclose regarding estimating consumption, he knows about it [para 0034; estimating a portion of energy from the whole house waveform that is attributed to a specific appliance category].  However, Drew (in the same field of endeavor) clearly discloses estimating the energy consumption associated with an appliance [para 0027, 0070, 0074].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they both are directed to receiving energy consumption information of an appliance via a smart meter such as an Advanced Metering Infrastructure (AMI) and analysis.

As per claim 31, Gupta discloses wherein behavior modeling comprises user-specific patterns are modeled, including attributes of time of day and day of week [abstract; para 0007, 0034, 0079].

As per claim 32, Gupta discloses wherein attributes may further include characteristics selected from the group consisting of temperature, season, number of occupants of the house, specific appliance usage, and demographic data including geographic region, age of occupants, gender of occupants, and/or socioeconomic status of occupants [abstract; para 0002, 0007-0009, 0038, 0076, 0081, 0084, 0106].

Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al (US Pub. 2014/0163746; hereinafter Drew) in view of Gupta et al (US Pub. 2013/01106211; hereinafter Gupta621).

As per claim 34, Drew discloses the invention substantially. Drew does not disclose regarding noise filtering. However, Gupta621 clearly discloses regarding filtering the noise or cleaning the noise from the raw data [para 0048-0050, 0091, 0109, 0132]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to disaggregation technique.

As per claim 38, Drew discloses the invention substantially.  Drew does not disclose regarding machine learning.  However, Gupta621 clearly discloses regarding use of machine learning technique [para 0065, 0068, 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to disaggregation technique.


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Drew et al (US Pub. 2014/0163746; hereinafter Drew) in view of Gupta et al (US Pub. 2014/02072981; hereinafter Gupta).

As per claim 39, Drew discloses the invention substantially.  Drew does not disclose regarding a regression model.  However, Gupta clearly discloses regarding use of a regression model that is well-known in the art [para 0040, 0048-0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to disaggregation technique.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.